DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 13, 2018. It is noted, however, that applicant has not filed a certified copy of the CN 201810150417.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (2017/0316250) in view of Zuo et al. (2018/0300529) and Yim (2019/0392422).

Regarding claim 1, Roh teaches a method for unlocking an electronic device with fingerprints, comprising: detecting a first contact parameter (para [0140] The processor 670 may activate the fingerprint sensor 640 when the sensed pressure is equal to or greater than a designated value. In other words, when the touch (i.e. force touch) is made with the pressure having the designated value or more, the processor 670 may trigger the fingerprint sensor 640 to activate the fingerprint sensor 640; Fig 7A) between an object (Fig 5 shows finger) and a touch screen of the electronic device (para [0059] The display 160 may include a touch screen); in response to determining that the first contact parameter meets a first preset condition (para [0140] when the sensed pressure is equal to or greater than a designated value) to awaken a fingerprint recognition function of the electronic device (para [0140] trigger the fingerprint sensor 640 to activate the fingerprint sensor 640; Fig 7A), detecting a second contact parameter between the object and the touch screen (para [0144] For example, the processor 670 may scan a specified area around a position (=claimed second contact parameter), to which the touch pressure is applied, on the display using the fingerprint sensor 640); and awakening the fingerprint recognition function (para [0144] Thereafter, the processor 670 may detect the fingerprint within the specified area); collecting fingerprint information of the object with a fingerprint sensor (640; Fig 6A) configured in the touch screen (para [0144] For example, the processor 670 may scan a specified area around a position, to which the touch pressure is applied, on the display using the fingerprint sensor 640. Thereafter, the processor 670 may detect the fingerprint within the specified area. Step 705; Fig 7A); and in response to determining that the fingerprint information matches pre-stored reference fingerprint information (para [0145] The processor 670 may compare the detected fingerprint using the fingerprint sensor 640 with the registered fingerprint (e.g., fingerprint template) stored in the memory 660, and may determine the fingerprint of the user's finger as being verified when the detected fingerprint is matched with the registered fingerprint. According to various embodiments of the present disclosure, the processor 670 may further perform a specified image pre-processing operation such that the comparison operation is performed with reliability), unlocking the electronic device (para [0147] when the fingerprint is detected while the display panel 610 is turned off, and when the detected fingerprint is matched with the registered fingerprint, the processor 670 may switch the state the display panel 610 to an ON state (one example of the first function). In this case, for example, the processor 670 may output an unlocked home screen, an application screen under execution, or a screen including specified information to the display panel 610. Para [0149]; para [0157]).
Roh fails to explicitly teach simultaneously awakening the fingerprint recognition function; in response to determining that the second contact parameter meets a second preset condition to perform the fingerprint recognition function; as claimed.
Zuo teaches a method for collecting fingerprints, comprising: detecting a second contact parameter between an object (Fig 3) and a touch screen (110; Fig 1) of an electronic device (100; Fig 1; Fig 3); in response to determining that the second contact parameter meets a second preset condition (para [0074] the coprocessor 140 may determine whether the touch/press event is a touch/press in the fingerprint sensing region, that is, determine whether a touch position of the touch/press event is located in the fingerprint sensing region, when the touch/press event is detected) to perform a fingerprint recognition function (para [0074] if it is determined that the touch position is located in the fingerprint sensing region, the fingerprint module 120 may be instructed to perform collection of the touch data).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh with the teachings of Zuo, because this will provide mechanism of facilitating in reducing power consumption of the device, improving standby time of the device, and improving user experience (Zuo: para [0067]).

Roh and Zuo fails to explicitly teach simultaneously awakening the fingerprint recognition function; as claimed.
Yim teaches a method for controlling a mobile terminal comprising: detecting a contact parameter between object and home button and simultaneously awakening the fingerprint recognition function (para [0207] The fingerprint input unit may be layered with a button (e.g., home button exposed to the front of the mobile terminal) provided on the mobile terminal 100 (see FIG. 1). In this case, when the user pushes the home button, the user input pushing the home button and the user's fingerprint may be received simultaneously. To prevent unnecessary power consumption, the controller 180 may control the fingerprint input unit to activate it when the button layered with the fingerprint input unit is pushed. Aside from the aforementioned button structure, if the fingerprint input unit is designed in such a way as to be integrated with a touchscreen so that a certain area or entire area on the touchscreen operates as a fingerprint detection sensor, fingerprint input may be detected via a touch input on a certain area on the touchscreen.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh and Zuo with the teachings of Yim, because this will result in preventing unnecessary power consumption, threby extending the battery life (Yim: para [0207]).

Regarding claim 2, Roh teaches the method of claim 1, wherein: the first contact parameter comprises at least one pressure value applied by the object on the touch screen (para [0157] When the pressure has the designated value or more, the processor 670 may detect the fingerprint of the user's finger using the fingerprint sensor 640); the first preset condition comprises that a maximum pressure value of the at least one pressure value is greater than a preset threshold (para [0158] the processor 670 of the electronic device 601 may verify the fingerprint of the user's finger when the pressure of the user's finger against the touchscreen display is equal to or greater than the designated value).
Roh fails to teach the second contact parameter comprises a contact position of the object with the touch screen; and the second preset condition comprises that the contact position is located in a fingerprint sensing region on the touch screen; as claimed.
Zuo teaches the method, wherein the second contact parameter comprises a contact position of the object with the touch screen (para [0073] the touch data may be collected by the fingerprint module 120 after the coprocessor 140 determines the presence of the touch/press event); and the second preset condition comprises that the contact position is located in a fingerprint sensing region on the touch screen (para [0074] if it is determined that the touch position is located in the fingerprint sensing region, the fingerprint module 120 may be instructed to perform collection of the touch data).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh with the teachings of Zuo, because this will provide mechanism of facilitating in reducing power consumption of the device, improving standby time of the device, and improving user experience (Zuo: para [0067]).

Regarding claim 10, Roh teaches an electronic device, comprising: a processor (para [0010] at least one processor positioned inside the housing and electrically coupled to the touchscreen display); and a storage medium storing machine executable instructions (para [0010] The memory may store instructions that, when executed, cause the at least one processor); wherein, upon loading of the machine executable instructions, the processor is caused to execute (para [0269]): detecting a first contact parameter (para [0140] The processor 670 may activate the fingerprint sensor 640 when the sensed pressure is equal to or greater than a designated value. In other words, when the touch (i.e. force touch) is made with the pressure having the designated value or more, the processor 670 may trigger the fingerprint sensor 640 to activate the fingerprint sensor 640; Fig 7A) between an object (Fig 5 shows finger) and a touch screen of the electronic device (para [0059] The display 160 may include a touch screen); in response to determining that the first contact parameter meets a first preset condition (para [0140] when the sensed pressure is equal to or greater than a designated value) to awaken a fingerprint recognition function of the electronic device (para [0140] trigger the fingerprint sensor 640 to activate the fingerprint sensor 640; Fig 7A), detecting a second contact parameter between the object and the touch screen (para [0144] For example, the processor 670 may scan a specified area around a position (=claimed second contact parameter), to which the touch pressure is applied, on the display using the fingerprint sensor 640); and awakening the fingerprint recognition function (para [0144] Thereafter, the processor 670 may detect the fingerprint within the specified area); collecting fingerprint information of the object with a fingerprint sensor (640; Fig 6A) configured in the touch screen (para [0144] For example, the processor 670 may scan a specified area around a position, to which the touch pressure is applied, on the display using the fingerprint sensor 640. Thereafter, the processor 670 may detect the fingerprint within the specified area. Step 705; Fig 7A); and in response to determining that the fingerprint information matches pre-stored reference fingerprint information (para [0145] The processor 670 may compare the detected fingerprint using the fingerprint sensor 640 with the registered fingerprint (e.g., fingerprint template) stored in the memory 660, and may determine the fingerprint of the user's finger as being verified when the detected fingerprint is matched with the registered fingerprint. According to various embodiments of the present disclosure, the processor 670 may further perform a specified image pre-processing operation such that the comparison operation is performed with reliability), unlocking the electronic device (para [0147] when the fingerprint is detected while the display panel 610 is turned off, and when the detected fingerprint is matched with the registered fingerprint, the processor 670 may switch the state the display panel 610 to an ON state (one example of the first function). In this case, for example, the processor 670 may output an unlocked home screen, an application screen under execution, or a screen including specified information to the display panel 610. Para [0149]; para [0157]).
Roh fails to explicitly teach simultaneously awakening the fingerprint recognition function; in response to determining that the second contact parameter meets a second preset condition to perform the fingerprint recognition function; as claimed.
Zuo teaches a device for collecting fingerprints, comprising: detecting a second contact parameter between an object (Fig 3) and a touch screen (110; Fig 1) of an electronic device (100; Fig 1; Fig 3); in response to determining that the second contact parameter meets a second preset condition (para [0074] the coprocessor 140 may determine whether the touch/press event is a touch/press in the fingerprint sensing region, that is, determine whether a touch position of the touch/press event is located in the fingerprint sensing region, when the touch/press event is detected) to perform a fingerprint recognition function (para [0074] if it is determined that the touch position is located in the fingerprint sensing region, the fingerprint module 120 may be instructed to perform collection of the touch data).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh with the teachings of Zuo, because this will provide mechanism of facilitating in reducing power consumption of the device, improving standby time of the device, and improving user experience (Zuo: para [0067]).

Roh and Zuo fails to explicitly teach simultaneously awakening the fingerprint recognition function; as claimed.
Yim teaches a method for controlling a mobile terminal comprising: detecting a contact parameter between object and home button and simultaneously awakening the fingerprint recognition function (para [0207] The fingerprint input unit may be layered with a button (e.g., home button exposed to the front of the mobile terminal) provided on the mobile terminal 100 (see FIG. 1). In this case, when the user pushes the home button, the user input pushing the home button and the user's fingerprint may be received simultaneously. To prevent unnecessary power consumption, the controller 180 may control the fingerprint input unit to activate it when the button layered with the fingerprint input unit is pushed. Aside from the aforementioned button structure, if the fingerprint input unit is designed in such a way as to be integrated with a touchscreen so that a certain area or entire area on the touchscreen operates as a fingerprint detection sensor, fingerprint input may be detected via a touch input on a certain area on the touchscreen.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh and Zuo with the teachings of Yim, because this will result in preventing unnecessary power consumption, threby extending the battery life (Yim: para [0207]).

Regarding claim 11, which is similar in scope to claim 2, therefore is rejected same as claim 2, as explained above.

Regarding claim 17, Roh teaches a non-transitory machine readable storage medium storing machine executable instructions, the machine executable instructions cause a processor to execute acts (para [0269] a computer-readable storage media in the form of a program module. The instruction, when executed by a processor (e.g., the processor 120 of FIG. 1), may cause the one or more processors to perform a function corresponding to the instruction. The computer-readable storage media, for example, may be the memory 130 of FIG. 1) comprising: detecting a first contact parameter (para [0140] The processor 670 may activate the fingerprint sensor 640 when the sensed pressure is equal to or greater than a designated value. In other words, when the touch (i.e. force touch) is made with the pressure having the designated value or more, the processor 670 may trigger the fingerprint sensor 640 to activate the fingerprint sensor 640; Fig 7A) between an object (Fig 5 shows finger) and a touch screen of an electronic device (para [0059] The display 160 may include a touch screen); in response to determining that the first contact parameter meets a first preset condition (para [0140] when the sensed pressure is equal to or greater than a designated value) to awaken a fingerprint recognition function of the electronic device (para [0140] trigger the fingerprint sensor 640 to activate the fingerprint sensor 640; Fig 7A), detecting a second contact parameter between the object and the touch screen (para [0144] For example, the processor 670 may scan a specified area around a position (=claimed second contact parameter), to which the touch pressure is applied, on the display using the fingerprint sensor 640); and awakening the fingerprint recognition function (para [0144] Thereafter, the processor 670 may detect the fingerprint within the specified area); collecting fingerprint information of the object with a fingerprint sensor (640; Fig 6A) configured in the touch screen (para [0144] For example, the processor 670 may scan a specified area around a position, to which the touch pressure is applied, on the display using the fingerprint sensor 640. Thereafter, the processor 670 may detect the fingerprint within the specified area. Step 705; Fig 7A); and in response to determining that the fingerprint information matches pre-stored reference fingerprint information (para [0145] The processor 670 may compare the detected fingerprint using the fingerprint sensor 640 with the registered fingerprint (e.g., fingerprint template) stored in the memory 660, and may determine the fingerprint of the user's finger as being verified when the detected fingerprint is matched with the registered fingerprint. According to various embodiments of the present disclosure, the processor 670 may further perform a specified image pre-processing operation such that the comparison operation is performed with reliability), unlocking the electronic device (para [0147] when the fingerprint is detected while the display panel 610 is turned off, and when the detected fingerprint is matched with the registered fingerprint, the processor 670 may switch the state the display panel 610 to an ON state (one example of the first function). In this case, for example, the processor 670 may output an unlocked home screen, an application screen under execution, or a screen including specified information to the display panel 610. Para [0149]; para [0157]).
Roh fails to explicitly teach simultaneously awakening the fingerprint recognition function; in response to determining that the second contact parameter meets a second preset condition to perform the fingerprint recognition function; as claimed.
Zuo teaches a device for collecting fingerprints, comprising: detecting a second contact parameter between an object (Fig 3) and a touch screen (110; Fig 1) of an electronic device (100; Fig 1; Fig 3); in response to determining that the second contact parameter meets a second preset condition (para [0074] the coprocessor 140 may determine whether the touch/press event is a touch/press in the fingerprint sensing region, that is, determine whether a touch position of the touch/press event is located in the fingerprint sensing region, when the touch/press event is detected) to perform a fingerprint recognition function (para [0074] if it is determined that the touch position is located in the fingerprint sensing region, the fingerprint module 120 may be instructed to perform collection of the touch data).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh with the teachings of Zuo, because this will provide mechanism of facilitating in reducing power consumption of the device, improving standby time of the device, and improving user experience (Zuo: para [0067]).
Roh and Zuo fails to explicitly teach simultaneously awakening the fingerprint recognition function; as claimed.
Yim teaches a method for controlling a mobile terminal comprising: detecting a contact parameter between object and home button and simultaneously awakening the fingerprint recognition function (para [0207] The fingerprint input unit may be layered with a button (e.g., home button exposed to the front of the mobile terminal) provided on the mobile terminal 100 (see FIG. 1). In this case, when the user pushes the home button, the user input pushing the home button and the user's fingerprint may be received simultaneously. To prevent unnecessary power consumption, the controller 180 may control the fingerprint input unit to activate it when the button layered with the fingerprint input unit is pushed. Aside from the aforementioned button structure, if the fingerprint input unit is designed in such a way as to be integrated with a touchscreen so that a certain area or entire area on the touchscreen operates as a fingerprint detection sensor, fingerprint input may be detected via a touch input on a certain area on the touchscreen.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh and Zuo with the teachings of Yim, because this will result in preventing unnecessary power consumption, threby extending the battery life (Yim: para [0207]).

Regarding claim 18, which is similar in scope to claim 2, therefore is rejected same as claim 2, as explained above.

Claims 3, 4, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (2017/0316250) in view of Zuo et al. (2018/0300529) and Yim (2019/0392422) as applied to claim 2, 11 and 18 above, and further in view of Choi et al. (2019/0204868).

Regarding claim 3, Roh, Zuo and Yim the method wherein detecting the second contact parameter and simultaneously awakening the fingerprint recognition function as explained for claim 1 above. Roh also teaches awakening fingerprint recognition function as explained for claim 1 above.
Roh, Zuo and Yim fails to teach awakening a touch sensor configured in the touch screen; wherein the touch sensor is to detect the contact position of the object with the touch screen after being awakened; as claimed.
Choi teaches a method for detecting touch position, comprises: awakening a touch sensor (420; Fig4; para [0079]) configured in the touch screen (410; Fig 4; para [0081] display 410 (e.g., a touch screen); wherein the touch sensor is to detect the contact position of the object with the touch screen after being awakened (para [0079] When pressure is sensed by the pressure sensor 430, the processor 460 activates the touch sensor 420, and may detect the location where the pressure is applied using the touch sensor).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh, Zuo and Yim with the teachings of Choi, because this will provide mechanism for activating the sensor only when there is a need to detect touch and this will provide power saving feature, thus improving user experience.

Regarding claim 4, Roh teaches the method wherein before detecting the first contact parameter, the method further comprises: controlling a pressure sensor (630; Fig 6A) configured in the electronic device to enter an operating state when detecting that the touch screen is in a screen-off state (para [0202] In the case of the screen 911 in the OFF state, although a display panel and/or a touch sensor included in the (touchscreen) display 910 may not be supplied with power, a pressure sensor included in the (touchscreen) display 910 may be supplied with power. Accordingly, the pressure sensor may be normally operated even if the screen 911 is in the OFF state), so as to detect the at least one pressure value applied by the object on the touch screen (para [0203] For example, the electronic device 901 may receive a force touch 9 to any area of the display 910. When the force touch 9 is made on the display 910, the electronic device 901 may activate a fingerprint sensor based on the pressure of the force touch 9).

Regarding claim 12, which is similar in scope to claim 3, therefore is rejected same as claim 3, as explained above.

Regarding claim 13, which is similar in scope to claim 4, therefore is rejected same as claim 4, as explained above.

Regarding claim 19, which is similar in scope to claim 3, therefore is rejected same as claim 3, as explained above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (2017/0316250) in view of Zuo et al. (2018/0300529) and Yim (2019/0392422) as applied to claim 2 above, and further in view of Choi et al. (2019/0204868) as applied to claim 4 above, and further in view of Song et al. (2017/0300736).

Regarding claim 5, Roh teaches the method for awakening the fingerprint recognition function as explained for claim 1 above.
Roh, Zuo, Yim and Choi fails to teach wherein awakening the touch sensor and the fingerprint recognition function comprises: sending, by the pressure sensor, a first interrupt signal for awakening the touch sensor to the touch sensor; and sending, by the pressure sensor, a second interrupt signal for awakening the fingerprint sensor to the fingerprint sensor; as claimed.
However, Song teaches a method for authenticating a fingerprint comprising: sending, by a touch sensor, a first interrupt signal for awakening an AP and a fingerprint sensor to the fingerprint sensor (para [0177] In step 1237, the touch sensor provides an interrupt to the AP and the fingerprint sensor and the AP and the fingerprint sensor may be activated in correspondence to the interrupt).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh, Zuo, Yim and Choi with the teachings of Song, because this will provide mechanism for activating the sensor only when there is a need to detect fingerprint and this will provide power saving feature, thus improving user experience. Furthermore, it would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh, Zuo, Yim and Choi with the teachings of Song to yield predictable results of provide method of sending, by the pressure sensor, a first interrupt signal for awakening the touch sensor to the touch sensor; and sending, by the pressure sensor, a second interrupt signal for awakening the fingerprint sensor to the fingerprint sensor; thereby resulting in power saving and extending the life of the sensor/device.

Claims 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (2017/0316250) in view of Zuo et al. (2018/0300529) and Yim (2019/0392422) as applied to claim 1, 10 and 17 above, and further in view of Sammoura et al. (2018/0369866).

Regarding claim 6, Roh teaches the method as explained for claim 1 above. Roh further teaches at least one pressure value applied by the object on the touch screen (para [0079] According to an embodiment of the present disclosure, the panel 262 may include a pressure sensor (or force sensor) that measures the intensity of touch pressure by a user. The pressure sensor may be implemented integrally with the touch panel 252, or may be implemented as at least one sensor separately from the touch panel 252. Para [0131] According to various embodiments of the present disclosure, the pressure sensor 630 may sense pressure (or force). For example, the pressure sensor 630 may sense the pressure applied to the touchscreen display by a user's finger.); and comprises that a maximum pressure value of the at least one pressure value is greater than a preset threshold (para [0140] According to an embodiment of the present disclosure, the processor 670 may sense the pressure of the finger against the touchscreen display using the pressure sensor 630. The processor 670 may activate the fingerprint sensor 640 when the sensed pressure is equal to or greater than a designated value. In other words, when the touch (i.e. force touch) is made with the pressure having the designated value or more, the processor 670 may trigger the fingerprint sensor 640 to activate the fingerprint sensor 640.).

Roh fails to teach wherein: the first contact parameter comprises a contact position of the object with the touch screen; the first preset condition comprises that the contact position is located in a fingerprint sensing region on the touch screen; the second contact parameter comprises at least one pressure value applied by the object; and the second preset condition comprises that a maximum pressure value of the at least one pressure value is greater than a preset threshold; as claimed.
Zuo teaches the method wherein the first contact parameter comprises a contact position of the object with the touch screen (para [0073] the touch data may be collected by the fingerprint module 120 after the coprocessor 140 determines the presence of the touch/press event); and the first preset condition comprises that the contact position is located in a fingerprint sensing region on the touch screen (para [0074] if it is determined that the touch position is located in the fingerprint sensing region, the fingerprint module 120 may be instructed to perform collection of the touch data).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh with the teachings of Zuo, because this will provide mechanism of facilitating in reducing power consumption of the device, improving standby time of the device, and improving user experience (Zuo: para [0067]).

Roh, Zuo and Yim fails to teach wherein: the second contact parameter comprises at least one pressure value applied by the object; and the second preset condition comprises that a maximum pressure value of the at least one pressure value is greater than a preset threshold; as claimed.
Sammoura teaches a method for collecting fingerprint, comprising: a second contact parameter comprises at least one pressure value applied by an object (para [0010] method of operating a fingerprint sensor, including measuring a finger force of a finger positioned on the fingerprint sensor,); and a second preset condition comprises that a maximum pressure value of the at least one pressure value is greater than a preset threshold (para [0010] Another innovative aspect of the subject matter described in this disclosure relates to a method of operating a fingerprint sensor, including measuring a finger force of a finger positioned on the fingerprint sensor, imaging the finger when the finger force exceeds a pressed-finger threshold level, and authenticating the finger based on imaging the finger. Fig 4A; Fig 4B; Fig 6).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh, Zuo and Yim with the teachings of Sammoura, because this will provide mechanism the sensor can be made insensitive to light, inadvertent touches with unintentional wake-up reduced. Image quality control for fingerprint imaging may be improved by using a threshold force level for imaging (Sammoura: para [0038]).

Regarding claim 14, which is similar in scope to claim 6, therefore is rejected same as claim 6, as explained above.

Regarding claim 20, which is similar in scope to claim 6, therefore is rejected same as claim 6, as explained above.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (2017/0316250) in view of Zuo et al. (2018/0300529) and Yim (2019/0392422) as applied to claim 1 and 10 above, and further in view of Sammoura et al. (2018/0369866) as applied to claim 6 and 14 above, and further in view of Kang et al. (2018/0113512).

Regarding claim 7, Roh, Zuo and Yim the method wherein detecting the second contact parameter and simultaneously awakening the fingerprint recognition function as explained for claim 1 above. Roh also teaches awakening fingerprint recognition function as explained for claim 1 above.
Roh, Zuo, Yim and Sammoura fails to teach awakening a pressure sensor configured in the electronic device; wherein the pressure sensor is to detect the at least one pressure value applied by the object on the touch screen after being awakened; as claimed.
Kang teaches a method for activating a pressure sensor, comprises: awakening a pressure sensor configured in the electronic device (para [0104] the processor 120 may activate the pressure sensor 190); wherein the pressure sensor is to detect the at least one pressure value applied by the object on the touch screen after being awakened (para [0105] In operation 603, the processor 120 may calculate input strength and an input location. Herein, a duration of a pressure input may be a time when real pressure is provided to a specific location and may include a time when a touch is maintained on a corresponding location after pressure is initially detected).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh, Zuo, Yim and Sammoura with the teachings of Kang, because this will provide a feedback providing method for easily performing various operations of a pressure input by providing intuitive feedback depending on an input situation of the pressure input in an electronic device which may receive a touch input and the pressure input and an electronic device for supporting the same (Kang: para [0006]).

Regarding claim 15, which is similar in scope to claim 7, therefore is rejected same as claim 7, as explained above.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (2017/0316250) in view of Zuo et al. (2018/0300529) and Yim (2019/0392422) as applied to claim 1 and 10 above, and further in view of Sammoura et al. (2018/0369866) as applied to claim 6 and 14 above, and further in view of Kang et al. (2018/0113512) as applied to claim 7 and 15 above, and further in view of Park et al. (2016/0171281).

Regarding claim 8, Roh, Zuo, Yim, Sammoura and Kang teaches the method as explained for claim 7 above.
Roh, Zuo, Yim, Sammoura and Kang fails to teach wherein before detecting the first contact parameter, the method further comprises: controlling a touch sensor configured in the touch screen to enter an operating state when detecting that the touch screen is in a screen-off state, so as to detect the contact position of the object with the touch screen; as claimed.
Park teaches a method for capturing fingerprint, comprises before detecting the first contact parameter, the method further comprises: controlling a touch sensor configured in the touch screen to enter an operating state when detecting that the touch screen is in a screen-off state (para [0208] In addition, when touch inputs of at least two times are applied to the display unit 151 which is in a deactivated state within a reference time, the controller 180 can convert the display unit 151 into an activated state), so as to detect the contact position of the object with the touch screen (para [0211] When the new touch input is applied, the controller 180 extracts, from the touch sensor 151, the touch information related to the touch region where the new touch input has been applied).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh, Zuo, Yim, Sammoura and Kang with the teachings of Park, because this will provide a mobile terminal capable of performing fingerprint authentication with respect to fingerprint information sensed by a fingerprint recognition sensor, in an optimum manner, using touch information extracted from a touch sensor, and a method for controlling the same (Park: para [0008]).

Regarding claim 16, which is similar in scope to claim 8, therefore is rejected same as claim 8, as explained above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (2017/0316250) in view of Zuo et al. (2018/0300529) and Yim (2019/0392422) as applied to claim 1 above, and further in view of Sammoura et al. (2018/0369866) as applied to claim 6 above, and further in view of Kang et al. (2018/0113512) as applied to claim 7 above, and further in view of Park et al. (2016/0171281) as applied to claim 8 above, and further in view of Song et al. (2017/0300736).

Regarding claim 5, Roh teaches the method for awakening the fingerprint recognition function as explained for claim 1 above.
Roh, Zuo, Yim, Sammoura, Kang and Park fails to teach wherein awakening the pressure sensor comprises: sending, by the touch sensor, a first interrupt signal for awakening the pressure sensor to the pressure sensor; sending, by the touch sensor, a second interrupt signal for awakening the fingerprint sensor to the fingerprint sensor; as claimed.
However, Song teaches a method for authenticating a fingerprint comprising: sending, by a touch sensor, a first interrupt signal for awakening an AP and a fingerprint sensor to the fingerprint sensor (para [0177] In step 1237, the touch sensor provides an interrupt to the AP and the fingerprint sensor and the AP and the fingerprint sensor may be activated in correspondence to the interrupt).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh, Zuo, Yim, Sammoura, Kang and Park with the teachings of Song, because this will provide mechanism for activating the sensor only when there is a need to detect fingerprint and this will provide power saving feature, thus improving user experience. Furthermore, it would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Roh, Zuo, Yim, Sammoura, Kang and Park with the teachings of Song to yield predictable results of provide method of sending, by the touch sensor, a first interrupt signal for awakening the pressure sensor to the pressure sensor; sending, by the touch sensor, a second interrupt signal for awakening the fingerprint sensor to the fingerprint sensor; thereby resulting in power saving and extending the life of the sensor/device.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Remarks on page 9-10 are directed towards amended claim limitations; which were not presented earlier in the manner they are now. This changes the scope of the claim and required further consideration and updated search. Newly cited .prior art Yim in combination with previously relied upon prior art now teaches the amended claim limitations. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on some of the reference applied in the prior rejection of record for any teaching or matter specifically challenged (amended claim limitations) in the argument. Further remarks on page 11 regarding claims 10 and 17 are not persuasive for the same reasons as provided for claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623